 

UNITED STATES DIS'I'R]CT CGUR",I`
MIDDLE DISTRICT CF FLORIDA
ORLANDO DIVISlON

MANUEL Ml.IARES, MARlAN
GODOY, JOANDERSON
BENCOMO, ANOAS DlONICIO,

on behalf of themselves and on behalf
of ali others similarly situated,

Plaintifl',
v. Case No.: 6:18-cv-02024-RBD-TBS
THE SERVICE COMPANIES. lNC.,

Defendant.
f

DECLARATION OF MANUEL MIJARES
I, MANUEL MUARES, having first been duly sworn upon my oath depose and say:

l. Unless otherwise indicated, the facts set forth below are based on my personal
knowledge and the opinions set forth herein are my own. I understand that this
decfaration under oath may be filed in the above captioned action.

2. l am the Named Plaintiff in the above-styled case.

-,3. l worked for Defettdant, The Service Companies, Inc. (“Dcfendant”), as a house
` ` cleaner from approximately February 2018 through August 2018.

    
   
    
  

On average l worked about 10 hours of overtime per week, for a total of 50 hours
" el_‘ week for Det`endant.

kant{failed to pay me the overtime pay to which l was entitled. Defcndant

rm policy of failing to pay overtime to any of its house cleaners when
1n excess of forty hours per week_

 

amaware(of many other house cleaners who want to join this lawsuit for
esam easons as I do.

§ `led to properly track the hours lworked, which resulted in me
the overtime wages to which I was entitled

 

8. Defendant treats all house cleaners the same with regard to its failure to pay

overtime
9_ I would like to recover my overtime pay from Defendant.

10. I would like to bring a collective action for unpaid overtime pursuant to the
Fair Labor Standa.rds Act against Del`endant,

Dated this {_/__¢r/ day ofDecember, 2018.

 
 

 

 

l\.)

 

